Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roush (US 20160341568 A1).
Regarding Claim 1, Roush discloses an analogue information display system (par. 0003) for a watch provided with a mechanical movement (par. 0053), said system comprising: a display dial comprising a plurality of apertures (figs. 11A-11D); a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (fig. 7 and fig. 8); and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter of the wearer (par. 0047 and 0182).
Regarding Claim 3, Roush discloses the information- forming element is a flat part comprising a network of a plurality of openings such as including micro-orifices, grooves, slots or a combination of at least two categories of the micro-orifices, grooves, or slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and such network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13).
Regarding Claim 4, Roush discloses an information-forming element that is a fixed part (fig. 13, the information forming elements 1302-1312 are fixed parts that correspond the section displayed by aperture 1314).
Regarding Claim 5, Roush discloses an information-forming element that is made in one piece with an upper face or lower face of the display dial in an area of  the display dial comprising the aperture or even with a wall of a through-opening formed by the aperture (fig. 13, the information forming elements 1302-1312 are made in one piece with the upper face of the dial).
Regarding Claim 6, Roush discloses at least one drive element [126] for driving the moving display part supporting graphical representations (par. 0085).
Regarding Claim 7, Roush discloses that the moving display part supporting graphical representations is a flat part, circular in shape, such as a disc or a ring (fig. 7).
Regarding Claim 9, Roush discloses a calibration element configured so as to identify a relative position between the moving display part and the display dial (par. 0140).
Regarding Claim 10, Roush discloses a watch comprising: the system according to claim 1 (par. 0003).
Regarding Claim 11, Roush discloses that the watch is a mechanical smart watch in that the watch of Roush had both features making it a smart watch (par. 0040) and a mechanical watch (par. 0053). 
Regarding Claim 12, Roush discloses a method for viewing at least one piece of information on a display dial of a watch implemented by an analogue information display system that includes a display dial comprising a plurality of apertures (figs. 11A-11D), a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (figs. 7 and 8), and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter of the wearer (par. 0047 and 0182), the method comprising: presenting a piece of information in the at least one aperture of the plurality of apertures of the display dial, the presenting comprising positioning both an indicator member towards the at least one aperture of the plurality of apertures (par. 0122)and a graphical representation or a part of a graphical representation facing a through-opening of the at least one aperture of the plurality of apertures (par. 0140).
Regarding Claim 13, Roush discloses a non-transitory computer readable medium (par. 0060) comprising program code instructions (par. 0040 “store instruction”) for executing a method for viewing at least one piece of information on a display dial of a watch implemented by an analogue information display system that includes a display dial comprising a plurality of apertures (figs. 11A-11D), a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (figs. 7 and 8), and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter of the wearer (par. 0047 and 0182), the method comprising: presenting a piece of information in the at least one aperture of the plurality of apertures of the display dial, the presenting comprising positioning both an indicator member towards the at least one aperture of the plurality of apertures (par. 0122) and a graphical representation or a part of a graphical representation facing a through-opening of the at least one aperture of the plurality of apertures (par. 0140), wherein  said computer program is executed by a processor [106] of the watch (par. 0060)
Regarding Claim 14, Roush discloses the body parameter corresponds to a physiological parameter of the wearer (par. 0047 and 0182). 
Regarding Claim 15, Roush discloses that the information-forming element is a flat part comprising a network of a plurality of openings including micro-orifices (fig. 12A shows the aperture including micro orifices 1206-1210 which report information as part of the information forming element of 1204).
Regarding Claim 16, Roush discloses that the information-forming element is a flat part comprising a network of a plurality of openings including grooves (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be grooves and such aperture may comprise part of the information forming element).
Regarding Claim 17, Roush discloses the information-forming element is a flat part comprising a network of a plurality of openings including slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and such a network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13).
Regarding Claim 18, Roush discloses the information forming element including a combination of at least two categories of micro-orifices, grooves. or slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and grooves and such a network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13, and fig. 12A shows micro orifices 1206-1210 in combination with slot/groove 1204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roush as applied to claim 1 above, and further in view of Fukei et al. (JP 2014102189A, hereinafter “Fukei”).
Regarding Claim 8, Roush discloses a moving display part supporting graphical representation and a display dial, however Roush does not explicitly disclose that they are coaxial.
Fukei discloses a moving display part supporting graphical representation [10] and a display dial [3] that are coaxial (par. 0013).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the moving display part and display dial of Roush coaxial with each other as taught by Fukei for the obvious benefit in manufacturing and functioning presented by sharing a common axis of rotation.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oechslin (EP 2713226-A2) discloses multiple information forming elements that comprise a network of a plurality of openings of micro-orifices
Kakizawa (US 20160154382 A1) discloses a timepiece that displays the day of the week via openings or apertures formed on the surface of the dial.
Koch (US 5465239 A) discloses an analogue display timepiece able to provide alphanumerical information relating to the state of an operation mode, equivalent to an indicator member configured so as to designate a piece of information generated in an aperture to be notified to the wearer of said watch.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844   



/EDWIN A. LEON/Primary Examiner, Art Unit 2833